[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
The defendant-appellant, John Hill, was convicted of involuntary manslaughter, tampering with evidence, and obstruction of justice on March 28, 1994. The trial court overruled Hill's 1996 motion to withdraw his guilty plea, and we affirmed that decision in State v. Hill (Sept. 4, 1998), Hamilton App. No. C-9709666, unreported, in which we also noted that the substance and timing of the motion made it a petition for postconviction relief under R.C. 2953.21.
Hill appeals from the trial court's order of February 10, 2000, overruling his post-conviction motions for (1) a new trial, (2) leave to file a delayed motion for a new trial, (3) summary judgment, and (4) recusal.  These motions, however, were also, by their substance and timing, a petition for postconviction relief. As we noted in Hill's previous appeal, a "litigant cannot be allowed to circumvent the legislatively mandated requirements of R.C. 2953.21" by styling his action as a motion for something else when it is, in reality, a petition for postconviction relief.
Construed as a postconviction petition, Hill's motions were not timely filed under R.C. 2953.21(A)(2).  Furthermore, Hill has not demonstrated, pursuant to R.C. 2953.23(A), the necessary grounds for filing a delayed petition for postconviction relief: that he was unavoidably prevented from discovering the facts upon which his petition relied, or that his petition relied upon newly recognized state or federal rights that apply retroactively. Hence, this court cannot consider the merits of Hill's claims.
Therefore, the trial court's judgment is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Doan, P.J., Gorman and Shannon, JJ.
Raymond E. Shannon, retired, from the First Appellate District, sitting by assignment.